Order entered July 1, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00562-CV

            SILVER STAR TITLE, L.L.C. D/B/A SENDERA TITLE, Appellant

                                               V.

           MARQUIS WESTLAKE DEVELOPMENT, INC., ET AL., Appellees

                           On Appeal from the 95th District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-14-11010

                                           ORDER
       Before the Court is appellees’ June 7, 2019 motion to dismiss the appeal for want of
jurisdiction. We DENY appellees’ motion. See Lane Bank Equip. Co. v. Smith Southern Equip.
Inc., 10 S.W.3d 308, 314 (Tex. 2000) (timely filed post-judgment motion that seeks a substantive
change in an existing judgment qualifies as a motion to modify under Rule 329b(g) and extends
appellate timetable).
       Also before the Court is appellant’s June 21, 2019 motion for an extension of time to file
its brief on the merits. We GRANT the motion and extend the time to August 5, 2019.




                                                     /s/   ROBERT D. BURNS, III
                                                           CHIEF JUSTICE